

116 HR 4593 IH: To amend the FAA Modernization and Reform Act of 2012 and title 49, United States Code, with respect to disadvantaged business enterprises, and for other purposes.
U.S. House of Representatives
2019-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4593IN THE HOUSE OF REPRESENTATIVESOctober 1, 2019Ms. Moore introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the FAA Modernization and Reform Act of 2012 and title 49, United States Code, with
			 respect to disadvantaged business enterprises, and for other purposes.
	
 1.Inspector General report on participation in FAA programs by disadvantaged small business concernsSection 140 of the FAA Modernization and Reform Act of 2012 is amended— (1)in subsection (c)—
 (A)in paragraph (1) by striking each of fiscal years 2013 through 2018 and inserting fiscal year 2020 and periodically thereafter; and (B)in paragraph (3)(A) by striking a list and inserting with respect to the large- and medium-hub airports in the United States that participate in the airport disadvantaged business enterprise program referenced in subsection (a), a list; and
 (2)by adding at the end the following:  (d)Assessment of effortsThe Inspector General shall assess the efforts of the Federal Aviation Administration with respect to implementing recommendations suggested in reports submitted under subsection (c) and shall include in each semiannual report of the Inspector General that is submitted to Congress a description of the results of such assessment..
 2.Minority and disadvantaged business participationSection 47113 of title 49, United States Code, is amended— (1)in subsection (c)—
 (A)by striking The Secretary shall and inserting the following:  (1)In generalThe Secretary shall; and
 (B)by adding at the end the following:  (2)Consistency of informationThe Secretary shall develop and maintain a training program—
 (A)for employees of the Federal Aviation Administration who provide guidance and training to entities that certify whether a small business concern qualifies under this section (and for employees of the other modal administrations of the Department of Transportation who provide similar services); and
 (B)that ensures Federal officials provide consistent communications with respect to certification requirements.
 (3)Lists of certifying authoritiesThe Secretary shall ensure that each State maintains an accurate list of the certifying authorities in such State for purposes of this section and that the list is—
 (A)updated at least twice each year; and (B)made available to the public.;
 (2)in subsection (e) by adding at the end the following:  (4)ReportingThe Secretary shall determine, for each fiscal year, the number of individuals who received training under this subsection and shall make such number available to the public on an appropriate website operated by the Secretary. If the Secretary determines, with respect to a fiscal year, that fewer individuals received training under this subsection than in the previous fiscal year, the Secretary shall submit to Congress, and make available to the public on an appropriate website operated by the Secretary, a report describing the reasons for the decrease.
 (5)AssessmentNot later than 2 years after the date of enactment of this paragraph, and every 2 years thereafter, the Secretary shall assess the training program, including by soliciting feedback from stakeholders, and update the training program as appropriate.; and
 (3)by adding at the end the following:  (f)Trend assessment (1)In generalNot later than 2 years after the date of enactment of this subsection, and at least every 2 years thereafter, the Secretary shall study, using information reported by airports, trends in the participation of small business concerns referred to in subsection (b).
 (2)ContentsThe study under paragraph (1) shall include— (A)an analysis of whether the participation of small business concerns referred to in subsection (b) at reporting airports increased or decreased during the period studied, including for such concerns that were first time participants;
 (B)an analysis of the factors relating to any significant increases or decreases in participation compared to prior years; and
 (C)development of a plan to respond to the results of the study, including development of recommendations for sharing best practices for maintaining or boosting participation.
 (3)ReportingFor each study completed under paragraph (1), the Secretary shall submit to Congress, and make available to the program contact at each airport that participates in the airport disadvantaged business enterprise program, a report describing the results of the study..
 3.Passenger facility chargesSection 40117(c) of title 49, United States Code, is amended by adding at the end the following:  (5)With respect to an application under this subsection that relates to an airport that participates in the airport disadvantaged business enterprise program referenced in section 140(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47113 note), the application shall include a detailed description of good faith efforts at the airport to contract with disadvantaged business enterprises in relation to any project that is a subject of the application and to ensure that all small businesses, including those owned by veterans, fairly compete for work funded with passenger facility charges..
		4.Annual tracking of certain new firms at airports with a disadvantaged business enterprise program
 (a)Tracking requiredBeginning in fiscal year 2020, and each fiscal year thereafter, the Administrator of the Federal Aviation Administration shall require each covered airport to report to the Administrator on the number of new disadvantaged business enterprises that were awarded a contract or concession during the previous fiscal year at the airport.
 (b)TrainingThe Administrator shall provide training to airports, on an ongoing basis, with respect to compliance with subsection (a).
 (c)ReportingDuring the first fiscal year beginning after the date of enactment of this Act and every fiscal year thereafter, the Administrator shall update dbE–Connect (or any successor online reporting system) to include information on the number of new disadvantaged business enterprises that were awarded a contract or concession during the previous fiscal year at a covered airport.
 (d)Covered airport definedIn this section, the term covered airport means a large- or medium-hub airport that participates in the airport disadvantaged business enterprise program referenced in section 140(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47113 note).
 5.AuditsThe Inspector General of the Department of Transportation shall conduct periodic audits regarding the accuracy of the data on disadvantaged business enterprises contained in the Federal Aviation Administration’s reporting database related to such enterprises or any similar or successor online reporting database developed by the Administration.
		